               Case 3:21-cv-00311-HZ         Document 19       Filed 03/16/21     Page 1 of 5




    Karen O’Kasey, OSB No. 870696
    E-mail: kok@hartwagner.com
    Andrew T. Weiner, OSB No. 115485
    E-mail: atw@hartwagner.com
    HART WAGNER LLP
    1000 S.W. Broadway, Twentieth Floor
    Portland, Oregon 97205
    Telephone: (503) 222-4499
    Facsimile: (503) 222-2301
       Of Attorneys for Defendant OHSU

                               IN THE UNITED STATES DISTRICT COURT

                                    FOR THE DISTRICT OF OREGON

                                          PORTLAND DIVISION



     A.B.,                                                       Case No 3:21-cv-00311-HZ

                                                                 DEFENDANT OHSU’S
                 Plaintiff,
                                                                 OPPOSITION TO PLAINTIFF’S
        v.                                                       MOTION FOR PROTECTIVE
                                                                 ORDER
     Dr. JASON CAMPBELL and
     OREGON HEALTH &
     SCIENCE UNIVERSITY,

                 Defendants.

             Defendant Oregon Health & Science University (“OHSU”) opposes plaintiff’s motion for

    a protective order to apply to information exchanged as part of initial disclosures (ECF No. 5-1).

    OHSU does not object in principle to a protective order, but believes it is too early in the

    litigation to determine the scope of such an order. This opposition is supported by the legal

    memorandum set forth below and the pleadings on file herein.

                                       FACTUAL BACKGROUND

             This is a tort action. Plaintiff alleges personal injury claims against defendant Campbell

Page 1 – DEFENDANT OHSU’S RESPONSE IN                                              HART WAGNER LLP
                                                                            1000 S.W. Broadway, Twentieth Floor
         OPPOSITION TO PLAINTIFF’S MOTION FOR                                      Portland, Oregon 97205
         ENTRY OF PROTECTIVE ORDER                                               Telephone: (503) 222-4499
                                                                                  Facsimile: (503) 222-2301
             Case 3:21-cv-00311-HZ          Document 19       Filed 03/16/21      Page 2 of 5




    and vicarious liability claims against OHSU for: (1) sexual assault, (2) battery, (3) intentional

    infliction of emotional distress, and (4) invasion of privacy. She also brings a direct negligence

    claim against OHSU. This lawsuit was filed on February 26, 2021 (ECF No. 1), and served on

    March 1, 2021 (ECF No. 3-1). Initial disclosures pursuant to F.R.C.P. 26 have not yet been

    exchanged and no discovery requests yet issued.

                                         LEGAL ARGUMENT

           The Court may “for good cause, issue an order to protect a party or person from

    annoyance, embarrassment, oppression, or undue burden or expense” by, among other things,

    “forbidding the disclosure” of discovery material. F.R.C.P. 26(c)(1). The burden for establishing

    the need for a protective order for materials produced in discovery falls on the party seeking the

    order. Id.; San Jose Mercury News, Inc. v. United States Dist. Court, 187 F.3d 1096, 1103 (9th

    Cir. 1999); Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir. 1975) (describing it as a

    “heavy burden”).

           A.      Plaintiff Has Not Established a Specific Need.

           Protective orders are generally disfavored, so the need for a protective order must be

    justified based on specific, articulable facts. Valley Broadcasting Co. v. United States Dist.

    Court, 798 F.2d 1289, 1294 (9th Cir. 1986); Phillips ex rel. Estates of Byrd v. General Motors

    Corp., 307 F.3d 1206, 1210–1211 (9th Cir. 2002) (the party seeking protection “bears the burden

    of showing specific prejudice or harm will result if no protective order is granted”). This is

    because, as a general rule, the public is permitted “access to litigation documents and

    information produced during discovery.” Phillips, 307 F.3d at 1210–1211; San Jose Mercury

    News, 187 F.3d at 1103 (material produced in pretrial discovery is “presumptively public”).


Page 2 – DEFENDANT OHSU’S RESPONSE IN                                              HART WAGNER LLP
                                                                            1000 S.W. Broadway, Twentieth Floor
         OPPOSITION TO PLAINTIFF’S MOTION FOR                                      Portland, Oregon 97205
         ENTRY OF PROTECTIVE ORDER                                               Telephone: (503) 222-4499
                                                                                  Facsimile: (503) 222-2301
             Case 3:21-cv-00311-HZ          Document 19       Filed 03/16/21      Page 3 of 5




           Here plaintiff asserts that a protective order is necessary because the parties expect to

    exchange documents that “may likely contain sensitive and confidential personal information,

    scandalous materials, and explicit content” (ECF No. 5-1, p. 2) (emphasis added). The possibility

    that documents exchanged in discovery may contain sensitive or confidential information falls

    short of the showing required. Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir.

    1992) (broad allegations of harm, unsubstantiated by specific examples or articulated reasoning,

    do not satisfy the Rule 26(c) test). Plaintiff has provided no specific examples, nor articulated

    how disclosure of any information the parties may exchange in discovery will result in specific

    prejudice or harm.

           The proposed protective order is too broad and lacks the requisite specificity. See Foltz v.

    State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1133 (9th Cir. 2003) (noting that “blanket”

    protective orders are overly inclusive by nature, and that a party seeking protection via such an

    order does not typically satisfy the “good cause” showing requirement). Plaintiff asserts that the

    parties expect to exchange “information related to plaintiff’s allegations of OHSU’s pattern and

    practice, in addition to various aspects of complaints of sexual harassment and discrimination”

    (ECF No. 5-1, p. 2). Putting aside the fact that there is no “pattern and practice” claim available

    under Oregon common law and plaintiff does not plead such a theory of recovery in any event,

    plaintiff fails to explain what specific information she will be producing that requires protection

    and why it requires protection.

           B.      It is Too Early in the Discovery Process to Determine the Need for a
                   Protective Order.

           As discussed above, the parties have not exchanged initial disclosures. Plaintiff has not

    indicated that she will be producing any information that is traditionally subject to protective

Page 3 – DEFENDANT OHSU’S RESPONSE IN                                              HART WAGNER LLP
                                                                            1000 S.W. Broadway, Twentieth Floor
         OPPOSITION TO PLAINTIFF’S MOTION FOR                                      Portland, Oregon 97205
         ENTRY OF PROTECTIVE ORDER                                               Telephone: (503) 222-4499
                                                                                  Facsimile: (503) 222-2301
               Case 3:21-cv-00311-HZ        Document 19       Filed 03/16/21         Page 4 of 5




    orders—trade secret information, personnel files and/or medical records. Given this and the lack

    of specificity about which documents plaintiff believes should be subject to the protective order

    and the basis for need, it is premature for such an order to be entered.

                                              CONCLUSION

             For the above-stated reasons, the Court should deny plaintiff’s motion for a protective

    order.

             DATED this 16th day of March, 2021.




                                                        HART WAGNER, LLP


                                                 By:    /s/ Karen O’Kasey
                                                        Karen O’Kasey, OSB No. 870696
                                                        kok@hartwagner.com
                                                        Andrew T. Weiner, OSB No. 115485
                                                        atw@hartwagner.com
                                                        Of Attorneys for Defendants

                                                        Trial Attorney: Karen O’Kasey, OSB No.
                                                        870696




Page 4 – DEFENDANT OHSU’S RESPONSE IN                                                 HART WAGNER LLP
                                                                               1000 S.W. Broadway, Twentieth Floor
         OPPOSITION TO PLAINTIFF’S MOTION FOR                                         Portland, Oregon 97205
         ENTRY OF PROTECTIVE ORDER                                                  Telephone: (503) 222-4499
                                                                                     Facsimile: (503) 222-2301
             Case 3:21-cv-00311-HZ         Document 19       Filed 03/16/21       Page 5 of 5




                                        CERTIFICATE OF SERVICE

           I hereby certify that on the 16th day of March, 2021, I served the foregoing

    DEFENDANT OHSU’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR

    ENTRY OF PROTECTIVE ORDER on the following parties at the following addresses:

            Michael Fuller
            OlsenDaines PC
            US Bancorp Tower 31st Floor
            111 SW 5th Ave Suite 3150
            Portland OR 97204

            Kimberly A. Sordyl
            Sordyl Law LLC
            422 NW 13th Ave # 751
            Portland OR 97209
              Attorneys for Plaintiff
           Courtney Angeli
           Buchanan Angeli Altschul & Sullivan LLP
           921 SW Washington St Ste 516
           Portland OR 97205
              Attorney for Jason Campbell

    by electronic means through the Court’s Case Management/Electronic Case File system.




                                                       /s/ Karen O’Kasey
                                                       Karen O’Kasey




Page 1 – CERTIFICATE OF SERVICE                                          HART WAGNER LLP
                                                                  1000 S.W. Broadway, Twentieth Floor
                                                                         Portland, Oregon 97205
                                                                        Telephone: (503) 222-4499
                                                                        Facsimile: (503) 222-2301
